Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Amended claim 1 defines the apparatus for marking a golf ball including the rotating alignment component that comprises a convex, circular front section adjacent to the elongated tail section and arranged over the ball marker component and wherein the elongated tail section extends from and is narrower than the convex, circular front section and extends beyond the perimeter of the ball marker component.  The prior art lacks the teaching for this limitation.  Particularly, the combination of Krogh in view of Olson and Kouba does not teach for the elongated tail section to extend beyond the perimeter of the ball marker component and to modify the tail section of the combination to meet this limitation is not fairly suggested as such a modification would prevent the indicator from properly indicating indicia on the ball marker component.  Amended claim 11 includes the limitation for the elongated tail section to comprise a lower surface that is sloped at least in part.  This limitation in addition to the other limitation of claim 11 is not taught or fairly suggested by the prior art.  To modify the rotating alignment component of Krogh to include a sloped surface in addition to the other teachings of Olson and Kouba would go beyond a fair teaching of the reference.  Further, as shown in Figure 3 of Krogh, the lower surface of elongated tail section is planar.  Regarding amended claim 19, similar to the amended limitation of claim 1, the prior art lacks the teaching for the elongated tail section to extend beyond the dimensions of the ball marker component.  The combination of Krogh in view of Olson and Kouba does not teach for the elongated tail section to extend beyond the perimeter .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/STEVEN B WONG/Primary Examiner, Art Unit 3711